Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
1.          Claim 5 (and based on dependency claims 6 – 8) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as claim 5= all limitations of claims 1+3+4+5.
                                              Reason for Allowance
           Please note, Claim 5  currently includes all limitations of claims 1+3+4+5, and it is interpreted for the BRI of its limitations based on interconnection of the limitations in all claims 1+3+4+5, but if claim 5 just depended on claim 1 alone, that BRI (claim 1+5) would be broader and it could have been rejected by GHA Fig 1, 130 (claim 1, TV to headset speaker audio communication) in claim 1 and by Ferrer [0027] Fig 1, remote microphone system 128 as remote control device [0033, 62], measuring the speakers' sounds Fig 10, (speakers are external devices to microphone such as an external speaker or a TV speaker) and providing the longest delay for each speaker to the server that sends it to client side devices (e.g. TV [0033]) for synch of audio and video using the delay.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1 – 3, 14 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gha et al., hereinafter Gha (US 20090135856 A1).

           Regarding claim 1, Gha discloses “An image display apparatus comprising: 
{Fig 1, 100 TV, 110 tuner},
         a display (Fig 1, 140 video output unit);      
          an external device interface unit having at least one communication module and performing short-range communication; and {Fig 1, Bluetooth module 160, Fig 5 flow chart, [0055-56]},     
           a controller configured to: receive a data packet {data packet [0019, 59]} from an external audio device through the external device interface unit, {[0019] and [0057 - 63], Fig 5 (S540, 550, 560). The external audio device is met by the speaker inside the Headset 200 [0054]},
              determine a time point at which image is output through the display, based on a delay value included in the data packet, when the data packet includes the delay value for a delay of audio output. {Fig 5, 570 and [0045, 64 – 65]},


                Regarding claim 2, Gha further discloses “The image display apparatus of claim 1, further comprising an audio output unit {Fig 1, 130}, wherein the controller is configured to determine a time point at which audio is output through the audio output unit, based on the delay value included in the data packet" as noted in detail in claim 1 and [0041] for the output unit {Fig 1, 130}.


                Regarding claim 3, Gha further discloses “The image display apparatus of claim 1, further comprising a memory for storing the database for the delay value”,
                   {memory for storing the database for the delay value met by [0063-64] for delay value extracted and [0043] for storing it as cited "The storage unit 150 stores .... or programs, software code, instructions and the like required to control the elements constituting the multimedia apparatus 100},
                              wherein the controller is configured to: determine whether a delay value corresponding to an identifier of the external audio device is included in the database, when the delay value is not included in the data packet, and 
   {met by [0019] as detailed in [0044 - 46] that determines the delay is included in the data packet", if not, based on [0043] that stores the delay information (database for delay) in memory, it would be recalled from memory},      
            determine a timing at which the image is output, based on the delay value included in the database, when the delay value corresponding to the identifier of the external audio device is included in the database. {[0064-65]}.  

             Regarding claim 14, it is very similar to claim 1, but eliminates the hardware interface of claim 1,  and for the data packet which included the delay value from the external audio device  claim 14 adds "data packet including an identifier" which is met by  [0019] "delay information may be contained in an RFA area of a packet " as detailed in [0059-63] for the packet including the service record  as cited [0060] Subsequently, the control unit 230 sets the generated delay information in a service record (S540). The service record is contained in an A2DP, which is a profile used for transmission and reception of audio data.[0061] More specifically, the control unit 230 sets the generated delay information in the RFA area contained in the service record,   as shown in Fig 3, table the "identifier" is met in Column for "Type" and "value" such as Type being unit 16 and the value set as Bit 0 for Headphone and Bit 1 for speaker.    

             Regarding claim 15, represents a broader version of limitations as already met in claims 3 and 4, thus rejected under the same rational.                                                   




Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 4 is rejected under 35 U.S.C. 103 as being un-patentable over Gha et al., hereinafter Gha (US 20090135856 A1) in view of Ferrer (US 20190007725 A1).

               Regarding claim 4, Gha further discloses “The image display apparatus of claim 3, further comprising a network interface unit for performing communication with a server,     
             {a network interface unit for communication with external devices" was already met by the Bluetooth module interface in claim 1, {Fig 1, Bluetooth module 160, Fig 5 flow chart, [0055-56],
                 Gha is silent for server communication, but Ferrer in a similar field of endeavor teaches server communication as cited in [0027] (Fig 1, server 110 with client side 105 communicate using network 115, as further noted in Fig 3 (330, 335, 340, 360, 375) and Fig 4} to meet the limitations:
           “wherein the controller is configured to: transmit the identifier of the external audio device to the server through the network interface unit, when the delay value corresponding to the identifier of the external audio device is not included in the database, and determine the timing at which the image is output, based on the delay value received from the server. when the delay value corresponding to the identifier of the external audio device is received from the server”
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gha as taught in Ferrer to provide the above limitations, for the purpose of allowing the server to store data (the delay .


4.	Claim 9 is rejected under 35 U.S.C. 103 as being un-patentable over Gha et al., hereinafter Gha (US 20090135856 A1) in view of Lee et al., hereinafter Lee (US 20170223615 A1).

          Regarding claim 9, Gha is silent, but Lee in a similar field of endeavor teaches “The image display apparatus of claim 1, wherein the data packet is an extended inquiry response (EIR) packet” as cited in [0681, 683 - 686] "wherein the packet is an extended inquiry response (EIR) packet".
                 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gha as taught in Lee to provide "wherein the packet is an extended inquiry response (EIR) packet" for the purpose of allowing transmitting information of a wireless network in a wireless communication system, and particularly, to a method and an apparatus for connecting Bluetooth low energy (LE) by Bluetooth BR/EDR through the Bluetooth LE or through the Bluetooth BR/EDR. As Lee [0001] teaches.


5.	Claims 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferrer (US 20190007725 A1).
           Regarding claim 10, Ferrer discloses “A server comprising: 
           a communication unit including at least one communication module and performing communication; a memory; and a controller configured to: {[0027] Fig 1 (server 110, network 115 (communication), memory 180, controller 170). Fig 4, 405, 410 for server communication},

        receive an identifier of an audio device {Fig 4, 410,415, and Fig 5, 505} and a delay value {Fig 10, 1035, 1040, 1045} for a delay of audio output, from at least one external device {each speaker in Flow chart 10}, through the communication unit, 
              map the delay value to the identifier and stores in the memory, and {met by Fig 4, 420 and Fig 10, 1035},
               determine a reference delay (met by longest delay) value for an identifier to which a certain number or more of delay values are mapped, among at least one identifier (the ith speaker) stored in the memory”
             {"determine a reference delay value" met by "longest delay" in Fig 10, 1025 to 1045 for "an identifier" met by "ith speaker".  Additionally, more detail provided in [0043 - 45] discloses the client side including a TV and external speakers communicate via network with server side for synchronization of audio and video, especially Fig 10 relates to delay of each speaker considered in the synchronization of the playback of the media between the server side and client side (TV and speakers) as Fig 1 shows the client side (left side) in the middle the network and on the right side the server.    


6.	Claims 11 – 13 are rejected under 35 U.S.C. 103 as being un-patentable over Ferrer (US 20190007725 A1) in view of Gao et al., hereinafter Gao (US 20140185520 A1).
          Regarding claim 11, Ferrer is silent, but Gao in a similar field of endeavor teaches “The server of claim 10, wherein the controller is configured to: calculate a quartile for the certain number or more of delay values, determine an outlier among the delay values, based on the calculated quartile, and determine the reference delay value, based on an average of a remaining delay value excluding a delay value determined as the outlier”,
                  claims 11-12 use terms that are well known in text book statistical analysis to find standard deviation of a list of values, in here a list of delays. Thus, it is well-known based on statistical math calculation, that standard deviation has a well-known formula in which the average (mean) of the values (e.g. delay values) are used and based on the difference of each value from the average a quartile divides the population of values into regions under a bell curve, and the standard deviation includes a high percentage of values within the quartiles and eliminates the outliers. Thus, the examiner uses these well-known calculation of the average (mean), quartile, outliers and standard deviation to meet the claims 11-12, and additionally Gao in the analogous art of wireless communication between a server and mobile display device (Fig 1) uses “statistical calculations for average delay, standard deviation (in quartiles that eliminates outliers) is cited in [0038-39] and [0035] outlier detection.
                 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrer as taught in Gao to provide these limitations for the purpose of using the well-known text book statistical math calculation that provide standard deviation and allows using average values to eliminate undesired outliers so that the accuracy of the average delay is optimized so that it could be utilized for the external speakers of Ferrer.


                  Regarding claim 12, Ferrer is silent, but Gao in a similar field of endeavor teaches “The server of claim 11, wherein the controller is configured to: determine whether a standard deviation of the remaining delay value is less than a certain threshold value, recalculate the average and the standard deviation, while excluding a delay value whose difference from the average is greater than or equal to the standard deviation among the remaining delay values, when the standard deviation is greater than or equal to the certain threshold value, and determine the average as the reference delay value, when the standard deviation is less than the certain threshold value”, is met as already noted in the explanation of the claim 11.
                  

                  Regarding claim 13, Ferrer further discloses, “The server of claim 12, wherein the controller is configured to: determine whether a reference delay value corresponding to an identifier of a specific audio device is stored in the memory, when the identifier of the specific audio device is received from the image display apparatus 
                   As noted in detail in claim 10, [0027] and Fig 10,  "determine a reference delay value" met by "longest delay" in Fig 10, 1025 to 1045 for "an identifier of specific audio device" met by "ith speaker"  and  [0043 - 45] discloses the client side including a TV and external speakers communicate via network with server side for synchronization of audio and video, especially Fig 10 relates to delay of each speaker considered in the synchronization of the playback of the media between the server side and client side (TV and speakers) as Fig 1 shows the client side (left side)  in the middle the network and on the right side the server.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422